Title: Enclosure: Bond to Van Staphorst & Hubbard, 26 March 1797
From: Jefferson, Thomas
To: Van Staphorst & Hubbard


                    Know all men by these presents that I Thomas Jefferson of Monticello in the county of Albemarle in Virginia am bound unto Nicholas and Jacob Van Staphorsts and Nicholas Hubbard of Amsterdam in the United Netherlands in the sum of two thousand Dollars of the United States of America, to the paiment whereof to themselves, their executors administrators or assigns, I bind myself, my heirs, executors and administrators. Witness my hand and seal this 26th. day of March 1797.
                    The Condition of the above obligation is such that if the above bounden Thomas, his heirs, executors or administrators shall pay to the said Nicholas and Jacob Van Staphorst and Nicholas Hubbard, their executors administrators or assigns on or before the first day of October which shall be in the year one  thousand eight hundred and one the sum of one thousand dollars of like money with interest thereon at the rate of six per centum per annum from the first day of November which was in the year one thousand seven hundred and ninety six until such paiment shall be made, then this obligation to cease, but otherwise to remain in full force.
                    
                        Th: Jefferson
                        Witness
David Watson
                    
                